Citation Nr: 1506165	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 until October 1969, including service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was previously before the Board and remanded in May 2014 for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran has been diagnosed with coronary artery disease.


CONCLUSION OF LAW

The criteria for a grant of service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA concedes that the Veteran was exposed to herbicides in service in Vietnam.  In the case of such a veteran, service incurrence for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is presumed if manifested to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

The evidence in this case, including the report of a 2014 examination of the Veteran for VA purposes, shows the Veteran has a number of cardiovascular/heart illnesses.  These include a valvular disease, and a thoracic aortic aneurysm, neither of which are among the diseases for which service connection is presumed for those who served in Vietnam, and were exposed to herbicides.  The Veteran, however, also has been diagnosed to have atherosclerotic cardiovascular disease, which is one of the diseases for which service connection may be presumed, and although it does not appear to be a primary source of the Veteran's symptoms, this examination report appears to show it is considered, at least in part, a the source of his atypical chest pain.  In addition, it appears the Veteran regularly takes medication for his atherosclerotic cardiovascular disease, which would warrant a 10 percent evaluation under the provisions of diagnostic code 7005.   

As exposure to herbicides in service in Vietnam is conceded and the Veteran has been diagnosed to have atherosclerotic cardiovascular disease, manifested to a degree of at least 10 percent, service connection is warranted.

ORDER

Service connection for coronary artery disease is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


